Case 5:17-cv-02514-JGB-SHK Document 182 Filed 09/04/19 Page 1 of 1 Page ID #:1901
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL


 Case No.     EDCV 17-02514-JGB (SHKx)                                 Date: September 4, 2019

 Title: Raul Novoa v. The GEO Group, Inc.



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                       Court Smart RS-4
                Deputy Clerk                                           Court Reporter

     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):

            Theodore W. Maya                                        Damien DeLaney
     Robert Andrew Free (Telephonic)



 Proceedings:     Discovery Hearing


         The Court held a continued conference regarding a discovery dispute. Attorney Theodore
 W. Maya appeared on behalf of Plaintiffs and Robert Andrew Free appeared by telephone.
 Attorney Damien DeLaney appeared on behalf of Defendants. Following discussion between the
 Court and counsel, the parties proceeded to discuss specific RFPs at issue off the record. After
 their brief discussions amongst themselves, the parties were able to resolve several RFPs as
 identified on the record.

        With respect to the remaining RFPs as identified on the record, the Court sets a further
 hearing for Monday, September 16, 2019 at 1:00 p.m.


 IT IS SO ORDERED.




   Page 1                            CIVIL MINUTES—GENERAL               Initials of Deputy Clerk   DC
                                                                         Time in Court              30 mins
